o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c september cc psi b07 genin-119555-19 number release date uil ----------------------- -------------------------- ----------------------------------------- --------------------------------- ------------------------------------------ dear --------------- this letter is in response to your request for a letter_ruling pre-submission conference regarding dyeing diesel_fuel you explained that you intend to seek a ruling that the corporation for which you are the director of finance ---------------------------------- ----------------- diesel_fuel ------------------------------------------------------------------------------------------------------ ---------------- is in compliance with certain treasury regulations when it dyes undyed after reading your request together with subsequent communications we determined that we cannot issue a letter_ruling because the determination you requested is primarily one of fact see revproc_2019_1 2019_1_irb_1 revproc_2019_3 2019_1_irb_130 sec_4 a letter_ruling interprets the tax laws and applies them to the taxpayer’s specific set of facts but does not determine the accuracy of those facts see revproc_2019_1 sec_2 instead we are providing you with this information_letter which calls attention to well-established interpretations or principles of tax law without applying it to a specific set of facts see id sec_2 we hope this general information is helpful to you sec_4081 of the internal_revenue_code imposes a federal excise_tax on certain removals entries and sales of taxable_fuel sec_4083 provides that diesel_fuel is a taxable_fuel under sec_4082 and sec_48_4082-1 of the manufacturers and retailers excise_tax regulations tax is not imposed if among other conditions the diesel_fuel is dyed by mechanical injection in accordance with regulations that the secretary shall prescribe this requirement for mechanical injection is effective on the 180th day after the date on which these regulations are issued temporary regulations implementing this requirement were issued on date t d 2005_19_irb_1003 thus the effective date of the temporary regulations is date genin-119555-19 however treasury and the service issued transition_rules in notice_2005_80 2005_46_irb_953 due to a concern that many taxpayers would be unable to comply with the temporary regulations by date notice_2005_80 b the transition_rules apply between date and the date that i sec_180 days after the date of publication of final regulations in the federal_register id final regulations have not been published in the federal_register the transition_rules provide that i any means of dyeing by mechanical injection will be deemed to meet the mechanical injection requirements of sec_4082 if the dyeing system includes measures to resist tampering that are consistent with customary business security practices thus mechanical injection systems at a terminal are not required to meet the specific requirements of sec_48_4082-1t and no penalty will be imposed under sec_6715a for a failure to meet those specific requirements ii in the case of a malfunction of a system described in section b i of this section fuel dyed by manual dyeing will be deemed to meet the requirements of sec_4082 if the interval between the first occurrence of manual dyeing and the last does not exceed hours excluding any saturday sunday or legal_holiday that is within the interval and the facility operator keeps adequate_records describing the circumstances surrounding the malfunction the service may withdraw an operator's right to dye by manual dyeing if the service cannot verify the accuracy of such dyeing id alternatively you inquired about the possibility of a ruling that your corporation generally has irs permission to dye diesel_fuel we cannot provide a ruling on this request either neither sec_4101 nor the related regulations impose a registration requirement related to dyeing diesel_fuel notice_2005_80 provides the requirements to dye diesel_fuel as previously stated a determination that rules that a corporation meets these requirements is factual in nature a ruling that hypothesizes that if a corporation met these requirements then it has permission to dye diesel_fuel would be a comfort_ruling a comfort_ruling is a ruling on an issue that is clearly and adequately addressed by various authorities including published guidance see revproc_2019_1 the transition_rules set forth in notice_2005_80 clearly and adequately establishes the requirements to dye diesel_fuel in conclusion we cannot provide your corporation with a letter_ruling regarding either your dye injection system or your corporation’s right to use such a system because of the factual nature of your request and because published guidance genin-119555-19 adequately addresses the issues therefore we consider the matter closed however if you have any questions concerning this letter please contact -------------------------------- at --------------------- sincerely charles j langley jr senior technician reviewer branch passthroughs special industries
